Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 1 of 13            PageID #:
                                   2239



                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  YE JIANG, et al.,                           CIVIL NO. 20-00100 JAO-KJM

              Plaintiffs,                     ORDER DISMISSING 1ST AMENDED
                                              VERIFIED COMPLAINT
        vs.

  ZHONG FANG aka JOHNSON FANG,
  et al.,

              Defendants.



       ORDER DISMISSING 1ST AMENDED VERIFIED COMPLAINT

       This action concerns an alleged Ponzi scheme involving at least $65 million

 in two EB-5 investment immigration projects: Hawaii City Plaza and Hawaii

 Ocean Plaza. Defendants move to dismiss the 1st Amended Verified Complaint

 (“FAC”) for lack of standing, lack of derivative standing, lack of personal

 jurisdiction, and failure to state a claim upon which relief can be granted. The

 Court elects to decide this matter without a hearing pursuant to Rule 7.1(c) of the

 Local Rules of Practice for the U.S. District Court for the District of Hawaii. For

 the following reasons, the Court DISMISSES the FAC.
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 2 of 13              PageID #:
                                   2240



                                LEGAL STANDARDS

 A.    Rule 12(b)(1)

       Under Federal Rule of Civil Procedure (“FRCP”) 12(b)(1), a district court

 must dismiss a complaint if it lacks subject matter jurisdiction to hear the claims

 alleged in the complaint. Fed. R. Civ. P. 12(b)(1). A jurisdictional attack pursuant

 to FRCP 12(b)(1) may be facial or factual. Safe Air for Everyone v. Meyer, 373

 F.3d 1035, 1039 (9th Cir. 2004) (citation omitted). A facial attack challenges the

 sufficiency of the allegations contained in a complaint to invoke federal

 jurisdiction, while a factual attack “disputes the truth of the allegations that, by

 themselves, would otherwise invoke federal jurisdiction.” Id.

       FRCP 12(b)(1) also requires a district court to dismiss a complaint for lack

 of subject matter jurisdiction where a plaintiff lacks standing to sue. See Maya v.

 Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011) (citations omitted) (“[L]ack of

 Article III standing requires dismissal for lack of subject matter jurisdiction under

 [FRCP] 12(b)(1).”). When a plaintiff lacks constitutional standing, a suit “is not a

 ‘case or controversy,’ and an Article III federal court therefore lacks subject matter

 jurisdiction over the suit.” City of Oakland v. Lynch, 798 F.3d 1159, 1163 (9th Cir.

 2015) (quoting Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004)

 (quotations omitted)); City of Los Angeles v. County of Kern, 581 F.3d 841, 845

 (9th Cir. 2009).

                                            2
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 3 of 13            PageID #:
                                   2241



         In determining constitutional standing, the trial court has the authority “to

 allow or to require the plaintiff to supply, by amendment to the complaint or by

 affidavits, further particularized allegations of fact deemed supportive of plaintiff’s

 standing.” Maya, 658 F.3d at 1067 (citation and quotations omitted). “For

 purposes of ruling on a motion to dismiss for want of standing, both trial and

 reviewing courts must accept as true all material allegations of the complaint and

 must construe the complaint in favor of the complaining party.” Namisnak v. Uber

 Techs., Inc., 971 F.3d 1088, 1092 (9th Cir. 2020) (internal quotations omitted)

 (citations omitted).

 B.    Rule 12(b)(6)

       FRCP 12(b)(6) authorizes dismissal of a complaint that fails “to state a claim

 upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). On a Rule 12(b)(6)

 motion to dismiss, “the court accepts the facts alleged in the complaint as true,”

 and “[d]ismissal can be based on the lack of a cognizable legal theory or the

 absence of sufficient facts alleged.” UMG Recordings, Inc. v. Shelter Capital

 Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

 Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)) (alteration in original). However,

 conclusory allegations of law, unwarranted deductions of fact, and unreasonable

 inferences are insufficient to defeat a motion to dismiss. See Sprewell v. Golden

 State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Nat’l Ass’n for the

                                           3
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 4 of 13               PageID #:
                                   2242



 Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

 (9th Cir. 2000) (citation omitted). Furthermore, the court need not accept as true

 allegations that contradict matters properly subject to judicial notice. See Sprewell,

 266 F.3d at 988.

       “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

 at 556). The tenet that the court must accept as true all of the allegations contained

 in the complaint does not apply to legal conclusions. See id. As such,

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

 “[W]here the well-pleaded facts do not permit the court to infer more than the mere

 possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

 ‘that the pleader is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2))

 (some alterations in original). If dismissal is ordered, the plaintiff should be

 granted leave to amend unless it is clear that the claims could not be saved by

 amendment. See Swartz v. KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007) (citation

                                             4
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 5 of 13             PageID #:
                                   2243



 omitted).

                                    DISCUSSION

       Defendants advance multiple bases for dismissal, certain of which are

 threshold matters. After reviewing the Motion and FAC, the Court finds it

 necessary to DISMISS the FAC because it cannot ascertain whether jurisdiction

 exists.

 A.    Standing

       Defendants challenge Plaintiffs’ standing but Plaintiffs did not address this

 issue in their Opposition. Neither did Defendants cite the applicable legal

 standards or provide meaningful analysis regarding standing. Because “standing is

 an essential and unchanging part of the case-or-controversy requirement of Article

 III,” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992), it is well established

 that “whether or not the parties raise the issue, ‘[f]ederal courts are required sua

 sponte to examine jurisdictional issues such as standing.’” D’Lil v. Best W. Encina

 Lodge & Suites, 538 F.3d 1031, 1035 (9th Cir. 2008) (alteration in original)

 (citations and internal quotation omitted). The Court therefore evaluates standing

 notwithstanding Defendants’ lack of substantive discussion.

       Article III of the Constitution limits federal courts’ jurisdiction to certain

 “cases” and “controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408

 (2013). A plaintiff bears the burden of establishing three elements to establish that

                                           5
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 6 of 13               PageID #:
                                   2244



 he or she has “standing” to sue in federal court: (1) “injury in fact” that is

 “concrete and particularized” and “actual and imminent”; (2) the injury must be

 fairly traceable to defendant’s conduct; and (3) the injury can be redressed through

 adjudication. See Lujan, 504 U.S. at 560–61; Spokeo, Inc. v. Robins, __ U.S. __,

 136 S. Ct. 1540, 1547 (2016) (citing FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231

 (1990)). At the pleading stage of a case, “the plaintiff must ‘clearly . . . allege facts

 demonstrating’ each element.” Spokeo, __ U.S. at __, 136 S. Ct. at 1547 (quoting

 Warth v. Seldin, 422 U.S. 490, 518 (1975)). “[A] plaintiff must demonstrate

 standing for each claim he seeks to press and for each form of relief that is sought.”

 Town of Chester, N.Y. v. Laroe Estates, Inc., __ U.S. __, 137 S. Ct. 1645, 1650–51

 (2017) (internal quotations omitted) (citations omitted). When there are multiple

 plaintiffs, at least one “must have standing to seek each form of relief requested in

 the complaint.” Id. at __, 137 S. Ct. at 1651.

       Despite the verbosity of the FAC—59 pages and 343 paragraphs—Plaintiffs’

 allegations do not clearly allege facts establishing standing. Plaintiffs characterize

 themselves as foreign individuals and identify four categories of roles pertaining to

 them: beneficiaries, limited partners, loan providers, and buyers. 1 ECF No. 6 ¶¶


 1
   Plaintiffs also group with themselves John and Jane Doe Plaintiffs. ECF No. 6 ¶
 19 (“The named Plaintiffs and the John Does and Jane Does Plaintiffs”). Plaintiffs
 named Doe Defendants, not Doe Plaintiffs, in the FAC. See Fed. R. Civ. P. 10(a)
 (“The title of the complaint must name all the parties.”). The use of Doe parties is
 (continued . . .)
                                            6
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 7 of 13           PageID #:
                                   2245



 19–20. Beyond that, Plaintiffs provide no information about their individual roles

 or how they were each harmed by Defendants. The Court is therefore unable to

 ascertain whether they have standing and correspondingly whether jurisdiction

 exists. Accordingly, the Court DISMISSES the FAC. Plaintiffs may file a motion

 to amend the complaint.2 Any proposed amended pleading presented for

 consideration must address standing for each claim and each form of relief; that is,

 Plaintiffs must allege—as to each plaintiff and each defendant—specific facts

 supporting the elements of standing (injury, causation, redressability).

 B.    Other Deficiencies

       Although the Court dismisses the FAC for lack of standing, it cannot ignore

 multiple other deficiencies, which Plaintiffs must also rectify in any proposed

 amended pleading.




 (. . . continued)
 disfavored. See Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). And
 where permitted, it is because the identity of defendants might not be known prior
 to the filing of a complaint. See id. Plaintiffs would have no such justification for
 the use of Doe Plaintiffs.
 2
   The Court would ordinarily grant leave to amend. However, because Plaintiffs
 fail on a threshold issue and the Court is not reviewing the sufficiency of each
 claim, judicial economy would not be served by allowing Plaintiffs to file an
 amended pleading without requiring them to present their proposed amendments to
 Defendants and the Court.
                                           7
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 8 of 13            PageID #:
                                   2246



       1. Shotgun Pleading

       Plaintiffs may not engage in shotgun pleading as it violates FRCP 8’s

 “requirement of a ‘short and plain statement’ and interferes with the court’s ability

 to administer justice.” Destfino v. Kennedy, No. CV-F-08-1269 LJO DLB, 2009

 WL 63566, at *4 (E.D. Cal. Jan. 8, 2009), aff’d sub nom. Destfino v. Reiswig, 630

 F.3d 952 (9th Cir. 2011) (citation omitted); Wagner v. First Horizon Pharm. Corp.,

 464 F.3d 1273, 1279 (11th Cir. 2006) (explaining that shotgun pleadings

 “incorporate every antecedent allegation by reference into each subsequent claim

 for relief” (citing Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001) (per

 curiam))); A.B. v. Hilton Worldwide Holdings Inc., __ F.3d __, 2020 WL 5371459,

 at *13 (D. Or. Sept. 8, 2020) (“Another type of ‘shotgun’ pleading is a complaint

 that asserts claims against ‘multiple defendants without specifying which of the

 defendants are responsible for which acts or omissions.’” (citation omitted)).

       2. Pleading Standards

       In their Opposition, Plaintiffs argue that their state law claims are subject to

 Hawaii’s notice pleading standards. ECF No. 138 at 6. This is patently incorrect.

 Plaintiffs invoke federal question jurisdiction and supplemental jurisdiction. 3

 “[F]ederal courts sitting in diversity apply state substantive law and federal



 3
   Plaintiffs erroneously assert that the Court has supplemental jurisdiction over the
 state law claims pursuant to 28 U.S.C. § 1331. ECF No. 6 ¶ 22.
                                           8
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 9 of 13            PageID #:
                                   2247



 procedural law.” In re County of Orange, 784 F.3d 520, 527 (9th Cir. 2015)

 (internal quotations omitted) (citation omitted). These “principles apply equally in

 the context of pendent jurisdiction.” Mangold v. Cal. Pub. Utilities Comm’n, 67

 F.3d 1470, 1478 (9th Cir. 1995) (citation omitted). Therefore, Plaintiffs’

 allegations are subject to the more stringent federal pleading standards articulated

 above. And any fraud-based allegations are subject to a heightened pleading

 standard.

       Fraud must be pled with particularity pursuant to FRCP 9(b). Smallwood v.

 NCsoft Corp., 730 F. Supp. 2d 1213, 1232–33 (D. Haw. 2010). FRCP 9(b)

 requires a party alleging fraud or mistake to “state with particularity the

 circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b); In re GlenFed,

 Inc. Sec. Litig., 42 F.3d 1541, 1547-48 (9th Cir. 1994) (en banc), superseded on

 other grounds by 15 U.S.C. § 78u–4. FRCP 9(b)’s purpose is threefold:

              (1) to provide defendants with adequate notice to allow them to
              defend the charge and deter plaintiffs from the filing of
              complaints “as a pretext for the discovery of unknown wrongs”;
              (2) to protect those whose reputation would be harmed as a
              result of being subject to fraud charges; and (3) to “prohibit []
              plaintiff[s] from unilaterally imposing upon the court, the
              parties and society enormous social and economic costs absent
              some factual basis.”

 Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (alterations in

 original) (citations omitted).



                                           9
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 10 of 13             PageID #:
                                    2248



          The “who, what, when, where, and how” of the alleged misconduct must

 accompany averments of fraud. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,

 1106 (9th Cir. 2003) (citation omitted); Cafasso, U.S. ex rel. v. Gen. Dynamics C4

 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011). A plaintiff must offer something

 greater “than the neutral facts necessary to identify the transaction.” Vess, 317

 F.3d at 1106. He or she must identify “what is false or misleading about a

 statement, and why it is false.” Id. (citation omitted). The circumstances

 constituting the alleged fraud must “be ‘specific enough to give defendants notice

 of the particular misconduct . . . so that they can defend against the charge and not

 just deny that they have done anything wrong.’” Id. (citations omitted).

          Finally, Plaintiffs inappropriately group distinct claims under single counts.4

 FRCP 10(b) requires presentation of “claims or defenses in numbered paragraphs,

 each limited as far as practicable to a single set of circumstances. . . [and] [i]f

 doing so would promote clarity, each claim founded on a separate transaction or

 occurrence . . . must be stated in a separate count or defense.” Fed. R. Civ. P.

 10(b).




 4
   These are examples of improper grouping in the FAC: (1) Count 4 – unjust
 enrichment/restitution/constructive trust; (2) Count 9 – immigration fraud/
 emotional distress; (3) Count 14 – lis pendens (with four sub-claims). ECF No. 6.
                                            10
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 11 of 13            PageID #:
                                    2249



       3. Derivative Standing

       Plaintiffs assert derivative causes of action under their lis pendens claim

 (Count 14). ECF No. 6 ¶¶ 336, 340–343; ECF No. 138 at 17 (“In this count,

 Plaintiffs alternatively raised four (4) causes of action purposed to support filing

 the Lis Pendens in order to protect the remaining business assets.”). Ordinarily, “a

 corporation is run by its management, and the corporation itself has the right to

 make claims.” Quinn v. Anvil Corp., 620 F.3d 1005, 1012 (9th Cir. 2010) (citation

 omitted). FRCP 23.1(a) “applies when one or more shareholders or members of a

 corporation or an unincorporated association bring a derivative action to enforce a

 right that the corporation or association may properly assert but has failed to

 enforce.” Fed. R. Civ. P. 23.1(a). To establish standing in a derivative action, the

 complaint must “state with particularity: (A) any effort by the plaintiff to obtain

 the desired action from the directors or comparable authority and, if necessary,

 from the shareholders or members; and (B) the reasons for not obtaining the action

 or not making the effort.” Fed. R. Civ. P. 23.1(b)(3). FRCP 23.1 supplies the

 applicable pleading standard for evaluating demand futility while substantive law

 from the state of incorporation of the subject corporate entity governs whether a

 demand is actually futile. See Towers v. Iger, 912 F.3d 523, 528 n.4 (9th Cir.

 2018).




                                           11
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 12 of 13            PageID #:
                                    2250



       Plaintiffs’ allegations do not satisfy the aforementioned requirements. Thus,

 should Plaintiffs wish to maintain a derivative action, any amendments must

 comply with the applicable federal and state legal standards.

       4. Non-Viable Causes of Action

       Plaintiffs also assert non-viable causes of action. Included in the title of

 Count 4 are restitution and constructive trust. But these are remedies, not causes of

 action. See Kona Enters., Inc. v. Estate of Bishop, 51 F. Supp. 2d 1048, 1054 n.2

 (D. Haw. 1998), aff’d, 179 F.3d 767 (9th Cir. 1999) (“[A] constructive trust is not a

 claim, in and of itself, rather it is a remedy which may be sought by a plaintiff after

 he or she has established that certain prerequisites have been met.”); Uyeshiro v.

 Irongate Azrep BW LLC, No. CV 13-00043 ACK-BMK, 2013 WL 12204348, at

 *5 (D. Haw. Sept. 13, 2013) (“[R]estitution and recission are remedies, not causes

 of action.” (citations omitted)). Counts 7 (settlement of property titles) and 14 (lis

 pendens) are likewise not causes of action. 5

                                   CONCLUSION

       For the reasons stated herein, the Court DISMISSES the FAC. ECF No. 6.

 Plaintiff may seek leave to file an amended pleading, but any proposed amended

 pleading must comply with this Order and all applicable pleading standards.


 5
   This is not an exhaustive list of all deficient claims. If Plaintiffs decide to
 request amendment, they should exercise greater care in crafting their proposed
 amended pleading.
                                           12
Case 1:20-cv-00100-JAO-KJM Document 151 Filed 11/23/20 Page 13 of 13                PageID #:
                                    2251



        In light of the dismissal of the FAC, Defendants’ Motion for Dismissal is

 denied as moot and the November 30, 2020 hearing is VACATED.

        IT IS SO ORDERED.

        DATED:        Honolulu, Hawai‘i, November 23, 2020.




 Civil No. 20-00100 JAO-KJM; Jiang, et al. v. Fang, et al.; ORDER DISMISSING 1ST AMENDED
 VERIFIED COMPLAINT




                                             13
